[linscottemploymentagreem001.jpg]
EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into
effective as of November 15, 2019, by and between Brian Linscott (“Employee”)
and Harte Hanks, Inc. (the “Company”). RECITALS WHEREAS, the Company desires to
employ Employee, and Employee desires to be employed by the Company, on the
terms set forth in this Agreement. AGREEMENTS NOW, THEREFORE, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: 1. Employment Term. Subject
to the terms and conditions set forth herein, the Company hereby agrees to
employ Employee, and Employee hereby agrees to accept employment with the
Company, to be effective on January 6, 2020 (the “Effective Date”). Employee’s
employment with the Company shall continue until terminated in accordance with
the provisions set forth below. The period of Employee’s employment with the
Company as set forth in this Section 1 is referred to herein as the “Employment
Term.” 2. Employment Duties. (a) During the Employment Term, Employee shall be
the Chief Operating Officer of the Company and shall perform such duties and
responsibilities for the Company as are customarily associated with such
position or as may be assigned to Employee, from time to time, by the Chief
Executive Officer of the Company (the “CEO”) and/or the Board of Directors of
the Company (the “Board”). Employee shall report to the CEO. In addition to
serving as the Chief Operating Officer of the Company, Employee agrees to serve
without additional compensation, if elected or appointed thereto, in one or more
offices or as a member of the board of directors or board of managers of any of
the Company’s Subsidiaries and/or affiliates. (b) Employee will devote
substantially all of Employee’s business time, and Employee will devote his best
efforts, to the performance of Employee’s duties hereunder and will not engage
in any other business, profession or occupation for compensation or otherwise
which would conflict or interfere with the rendition of such services either
directly or indirectly, without the prior written consent of the Board.
Notwithstanding the foregoing, during the Employment Term, it shall not be a
violation of this Agreement for Employee to (i) serve on corporate, civic or
charitable boards or committees, provided that service on any corporate board or
committee shall be subject to the prior approval of the Board, (ii) deliver
lectures or fulfill speaking engagements, (iii) manage personal investments, and
(iv) serve on the board of directors of and provide services to the entities set
forth on Annex 1 hereof, in each case so long as such activities do not
materially interfere with the performance of Employee’s responsibilities
hereunder. 1 43938.00000



--------------------------------------------------------------------------------



 
[linscottemploymentagreem002.jpg]
(c) Employee shall perform services at the Company’s various offices, from his
home office in Chicago, IL, and at such other place or places as the Employee’s
duties and responsibilities may require. The Employee understands and agrees
that he may be required to travel in connection with the performance of his
duties. 3. Base Salary. During Employee’s employment hereunder, the Company
shall pay Employee a base salary (“Base Salary”) at the annual rate of $330,000,
payable in regular installments in accordance with the Company’s payment
practices as in effect from time to time, but in no event less frequently than
twice a month. The Company will consider increases in Base Salary from time to
time in a manner consistent with the consideration given to other
similarly-situated executives. 4. Bonuses. (a) With respect to each full
calendar year of employment hereunder beginning in calendar year 2020, Employee
will be eligible to earn an annual bonus award (an “Annual Bonus”) with a target
Annual Bonus opportunity of 75% of Employee’s Base Salary and a maximum bonus
opportunity of 150% of Employee’s Base Salary, subject to the terms, conditions
and performance goals established by the Board; provided, however, that the
Board may award Employee with additional bonus amounts for outstanding
achievement. Any amount of the Annual Bonus that becomes payable will be paid
two-thirds in cash and one-third in fully-vested Shares (as defined below)
granted under the Harte Hanks 2013 Omnibus Incentive Plan (as amended, the
“Equity Plan”) as soon as reasonably practicable following the Board or its
designee’s certification of performance, but in no event later than the 15th day
of the third month following the end of the year in which the amount is earned.
The number of Shares to be granted under this Section 4(a) for a given year will
be determined by (1) multiplying the cash value of the applicable portion of the
Annual Bonus by 1.10 (the “Equity Value”) and (2) dividing the Equity Value by
the average closing price of a Share on the applicable stock exchange during the
30 days immediately preceding and including the grant date; provided, however,
that if such grant would cause the total number of Shares granted to Employee in
any fiscal year to exceed applicable Equity Plan limits, such excess amount will
be payable in cash. (b) Employee will receive a one-time sign on bonus of
$37,500, less applicable withholding, in consideration for his entry into this
Agreement, payable in his first- regularly scheduled paycheck. 5. Equity. (a) As
soon as reasonably practicable following the Effective Date, the Company will
grant Employee equity-based awards under the Equity Plan (the “Initial Grants”),
subject to the terms and conditions of the applicable award agreements and Board
approval of the Initial Grants. The Initial Grants will consist of (i) a grant
of 50,000 performance-based restricted stock units that vests on the later of
the first anniversary of the date that the Board approves the Initial Grants and
the first business day following the date that the Performance Condition set
forth on Exhibit A hereto is met, in each case subject to Employee’s continued
service as an employee through the applicable vesting date and (ii) an option to
purchase 50,000 shares of the Company’s common stock (each, a “Share”) that
vests ratably on the 2



--------------------------------------------------------------------------------



 
[linscottemploymentagreem003.jpg]
first three anniversaries of the grant date and has an exercise price equal to
the per Share price on the date of grant. Employee will be eligible to receive
additional equity awards in future years, consistent with the Company’s regular
equity award and review practices. (b) In addition to the Initial Grants,
subject to the terms and conditions of the applicable award agreement and Board
approval, Employee will receive a grant of 14,150 restricted stock units that
vest on the grant date; provided, however, that the number of units will be
subject to reduction in the event that such a grant would cause the total number
of Shares granted to Employee in the 2019 fiscal year to exceed applicable
Equity Plan limits, in which case, such excess units will be granted to Employee
in the next fiscal year in which such grant would not cause the total Shares
granted to Employee (subject to Employee’s continued employment) in such fiscal
year to exceed applicable Equity Plan limits. 6. Benefits. Employee shall be
eligible during the Employment Term to participate in such employee benefit
plans and programs that are maintained from time to time for senior executives
of the Company, to the extent that Employee (and Employee’s spouse and
dependents, as the case may be) meet(s) the applicable eligibility requirements;
provided that Employee will be entitled to healthcare coverage beginning on
February 1, 2020. The Company does not promise the adoption or continuance of
any particular plan or program during the Employment Term, and Employee’s (and
Employee’s spouse’s and dependents’) participation in any such plan or program
shall be subject to the provisions, rules, regulations and laws applicable
thereto. Employee will be entitled to four (4) weeks of vacation in accordance
with the Company’s vacation policy as in effect from time to time. 7. Expense
Reimbursement. Employee shall be entitled to reimbursement for ordinary and
reasonable out of pocket documented business expenses which Employee incurs in
connection with performing Employee’s duties under this Agreement, including
travel, lodging and meal expenses in accordance with the Company’s travel and
expense reimbursement policies applicable to other senior Employees of the
Company as in effect from time to time and approved by the Board, provided,
however, (x) Employee must comply fully with such travel and expense
reimbursement policies and (y) the Company will not reimburse executive officers
for mileage for use of personal vehicles. 8. Termination of Employment.
Employee’s employment with the Company pursuant to this Agreement: (a) shall
terminate upon Employee’s death or Employee becoming Permanently Disabled (as
determined pursuant to Section 9(e) hereof), and may be terminated at any time
by Employee for any reason (or no reason), including, without limitation, for
Good Reason, or by the Company, for any reason (or no reason), including,
without limitation, without Cause. Any termination of Employee’s employment
pursuant to the preceding sentence is referred to herein as an “Employee
Termination”; (b) shall terminate on the following date: (i) if terminated as a
result of Employee’s resignation, with or without Good Reason, on the date
specified in a written notice delivered by Employee to the Company, the
effective date of such resignation to be no less than thirty (30) days from the
date such notice is delivered to the Company, which notice period may be waived
by the Company in its sole discretion; (ii) if terminated as a 3



--------------------------------------------------------------------------------



 
[linscottemploymentagreem004.jpg]
result of death, on the date of death; (iii) if terminated as a result of
Employee becoming Permanently Disabled, on the date as of which Employee is
determined to be Permanently Disabled as defined in Section 9(e); and (iv) if
terminated by the Company, on the date specified in a written notice delivered
by the Company to Employee. 9. Definitions. As used in this Agreement: (a)
“Cause” shall mean: (i) Employee’s violation of any material written policy of
the Company; (ii) Employee’s failure to (x) obey the lawful orders of the Board,
(y) timely respond to Board inquiries, or (z) provide the Board with timely
updates regarding material Company business; (iii) Employee’s gross negligence
in the performance of, or willful disregard of, Employee’s obligations to the
Company; (iv) the breach of any of Employee’s obligations under this Agreement,
restrictive covenants agreement (if any), or any other material agreement
entered into with the Company; (v) the commission of an act by Employee
constituting financial dishonesty against the Company; (vi) Employee’s
indictment or other criminal charge for, or conviction of or entering a plea of
guilty or nolo contendere to, a crime constituting a felony; or (vii) the
commission of any act of dishonesty or moral turpitude by Employee which is, or
is reasonably likely to be, detrimental to the Company. For the purposes of this
definition, “Company” shall include any affiliate or Subsidiary of the Company
and any entity with whom Employee holds a position at the request of the
Company. The Company may terminate Employee’s employment for Cause under this
Agreement following issuance to Employee of written notice of the circumstances
the Company believes constitute Cause; provided, that if the basis for
termination is curable, including, without limitation, Section 9(a)(i), Section
9(a)(ii), Section 9(a)(iii), and Section (9)(a)(iv), then Employee shall have
thirty (30) days after receipt of such written notice to cure such basis, and if
not cured, the Company may terminate Employee’s employment for Cause. If, within
thirty (30) days subsequent to Employee’s termination of employment for any
reason other than by the Company for Cause, the Company determines that
Employee’s employment could have been terminated for Cause under circumstances
that could not be cured, Employee’s employment will be deemed to have been
terminated for Cause for all purposes, and Employee will be required to disgorge
to the Company all amounts received pursuant to this 4



--------------------------------------------------------------------------------



 
[linscottemploymentagreem005.jpg]
Agreement or otherwise on account of such termination that would not have been
payable to Employee had such termination been by the Company for Cause. (b)
“Change of Control” shall have the meaning set forth in the Equity Plan as in
effect on the date hereof. (c) “Change of Control Period” shall mean the period
commencing 6 months prior to a Change of Control and ending on the first
anniversary of the Change of Control. (d) “Good Reason” shall mean, without
Employee’s consent, (i) a material diminution in Employee’s duties or position;
(ii) Employee’s Base Salary is materially reduced, other than in connection with
a region-wide or Company-wide pay cut/furlough program; (iii) the Company’s
material breach of its obligations under this Agreement; or (iv) the Company
requires that Employee relocate to a location outside of the Chicago
Metropolitan area. provided, however, that no termination by Employee for Good
Reason for any of the foregoing reasons shall be effective unless and until (A)
Employee has given the Company written notice of the reasons for the termination
for Good Reason no more than thirty (30) calendar days following the initial
existence of the condition(s) that constitute(s) Good Reason, and has given the
Company at least thirty (30) calendar days in which to remedy such condition(s),
(B) the Company has failed to remedy the same, and (C) Employee actually
terminates his employment within thirty (30) calendar days after the expiration
of the remedy period without remedy of the Good Reason by the Company. (e)
“Permanently Disabled” shall mean (i) Employee becomes eligible to receive
benefits under any long-term disability plan paid for the Company on behalf of
Employee or (ii) if by reason of injury or illness (including mental illness)
Employee shall be unable to perform the essential functions of his position for
ninety (90) consecutive days or one hundred twenty (120) days, whether or not
consecutive, in a twelve (12) month period. (f) “Person” shall mean an
individual, an entity, a partnership, a corporation, a limited liability company
or limited partnership, an association, a trust, a joint stock company, a trust,
a joint venture, an unincorporated organization, or the United States of America
or any other nation, any state or other political subdivision thereof, any
entity exercising Employee, legislative, judicial, regulatory or administrative
functions of government. (g) “Subsidiary” shall mean with respect to any Person,
any corporation, partnership, limited liability company, association or other
business entity of which (i) if a 5



--------------------------------------------------------------------------------



 
[linscottemploymentagreem006.jpg]
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or other business entity, a majority of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof. For the purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a partnership,
limited liability company, association or other business entity if such Person
or Persons shall be allocated a majority of partnership, limited liability
company, association or other business entity gains or losses or shall be or
control or have the right to appoint, as the case may be, the managing director,
manager, board of advisors, of a company or other governing body of such
partnership, limited liability company, association or other business entity by
means of ownership interest, agreement or otherwise. 10. Payments by Virtue of
Termination of Employment. Upon the occurrence of an Employee Termination: (a)
if an Employee Termination shall result from Employee’s employment being
terminated by the Company without Cause or from Employee’s resignation for Good
Reason, in each case other than during a Change of Control Period, Employee
shall be entitled to: (i) Employee’s unpaid and accrued Base Salary accrued to
the effective date of such termination, payable in accordance with the Company’s
regular payroll practices as in effect from time to time; plus (ii) payment for
accrued and unused vacation days accrued to the effective date of such
termination (in accordance with applicable Company policy or to the extent
required by law); plus (iii) any unpaid expense reimbursement Employee is
entitled to pursuant to Section 7 of this Agreement; plus (iv) any vested
payment or benefit arising from Employee’s participation in, or benefits under,
any qualified employee benefit plans, programs, or arrangements under Section 6
(other than severance plans, programs, or arrangements), which amounts shall be
payable in accordance with the terms and conditions of such employee benefit
plans, programs, or arrangements (the amounts provided for under Subsections
10(a)(i), (ii), (iii) and (iv), together the “Accrued Amounts”); plus, subject
to Section 11(a): (v) as severance pay (“Severance Pay”), Employee will continue
to receive his then Base Salary for a period of twelve (12) months, payable in
equal installments in accordance with the Company’s regular payroll practices as
in effect from time to time; provided, that the first installment of the
Severance Pay shall be made on the next regularly scheduled payroll date of the
Company following the 6



--------------------------------------------------------------------------------



 
[linscottemploymentagreem007.jpg]
sixtieth (60th) day after the effective date of Employee’s termination and shall
include payment of any amounts that would otherwise be due prior thereto; plus
(vi) the Company will provide continued coverage under its health insurance
plans (“Health Benefits Continuation”) to Employee for a period of twelve (12)
months, subject to Employee continuing to make premium payments at the current
applicable employee rate for such coverage; provided, however, that if the
Health Benefits Continuation is not permitted to be provided under the terms of
the Company’s health insurance plans (as in effect from time to time following
the date of Employee Termination), and applicable law, the Company may provide
the Health Benefits Continuation pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 by paying an amount equal to the employer’s portion
of premium contributions for active employees, with Employee paying the premium
payments at the current applicable employee rate for such coverage; provided,
further, that in any event the coverage provided pursuant to this Section
10(a)(vi) shall be counted towards the Company’s satisfaction of its COBRA
obligations to Employee (clauses (v) and (vi) hereof, collectively, the
“Severance Package”); (b) if an Employee Termination shall result from
Employee’s resignation (other than for Good Reason), Employee’s death or
Permanent Disability or Employee’s discharge for Cause, Employee shall be
entitled only to the Accrued Amounts. (c) if an Employee Termination shall
result from Employee’s employment being terminated by the Company without Cause
or from Employee’s resignation for Good Reason, in each case during a Change of
Control Period, then, subject to Section 11(a), Employee shall be entitled to
the Severance Package, provided that the Severance Pay will be for a period of
eighteen (18) months. 11. Release of Claims. (a) All payments and benefits due
to Employee under Sections 10(a) and 10(c) above, except for the Accrued
Amounts, shall be expressly conditioned on, and shall be payable or continued
only if, Employee (or, to the extent applicable, Employee’s personal
representative) delivers to the Company and does not revoke within the
Revocation Period (as defined therein) a customary separation agreement that
contains a general release of all claims. Such agreement and general release
shall be executed and delivered to the Company in accordance with Section 17(a)
within the time period specified therein. Failure to timely execute and return
such release or the revocation thereof shall be a waiver of Employee’s right, if
any, to the Severance Package. In addition, the Company’s obligation in respect
of the Severance Package, shall be expressly conditioned upon Employee’s
continuing compliance with the obligations under Sections 12, 13, and 15 of this
Agreement and the Restrictive Agreements (as defined below). (b) Employee hereby
acknowledges and agrees that, other than the payments described in Section 10,
upon the effective date of any Employee Termination, Employee shall not be
entitled to any other severance or payments of any kind under any Company 7



--------------------------------------------------------------------------------



 
[linscottemploymentagreem008.jpg]
benefit plan, severance policy generally available to the Company’s employees or
otherwise and further, that the treatment of any equity awards granted by the
Company to Employee shall be governed by the terms thereof. 12. Resignation as
an Officer and Director. Upon the effective date of any Employee Termination,
Employee shall be deemed to have resigned, to the extent applicable, as an
officer of the Company, as a member of the board of directors or similar body of
any Subsidiary of the Company and as a fiduciary of any Company benefit plan. On
or immediately following the effective date of any such Employee Termination,
Employee shall confirm the foregoing by submitting to the Company written
confirmation of Employee’s resignation(s). 13. Return of Company Property.
Within (a) ten (10) days following the effective date of an Employee Termination
for any reason other than death or Permanent Disability, or (b) a reasonable
period of time following an Employee Termination due to death or Permanent
Disability, Employee or Employee’s personal representative shall return all
property of the Company in Employee’s possession, custody or control, including
but not limited to all Company-owned computer equipment (hardware and software),
telephones, facsimile machines, cell phones, tablet computer and other
communication devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company and its
Subsidiaries and affiliates, the Company’s customers and clients or any
prospective customers and clients. Anything to the contrary notwithstanding,
Employee shall be entitled to retain (i) personal papers and other materials of
a personal nature; provided, that such papers or materials do not include
Non-Public Information (as defined in any Restrictive Agreement), (ii)
information showing Employee’s compensation or relating to reimbursement of
expenses, and (iii) copies of plans, programs and agreements relating to
Employee’s employment, or termination thereof, with the Company which Employee
received in his capacity as a participant. 14. Confidentiality, Non-Solicit and
Non-Competition. Employee will enter into and be subject to a
Confidentiality/Non-Disclosure Agreement and a Non-Solicitation and Non- Compete
Agreement, each in substantially the form attached hereto as Exhibits B and C
(the “Restrictive Agreements”), which, for the avoidance of doubt, may be
revised as required by law to ensure enforceability. 15. Cooperation. From and
after an Employee Termination, Employee shall provide Employee’s reasonable
cooperation in connection with any legal action or proceeding (or any appeal
from any action or proceeding) which relates to events occurring during
Employee’s employment hereunder, provided, that the Company shall reimburse
Employee for Employee’s reasonable costs and expenses incurred in connection
therewith, and such cooperation shall not unreasonably burden Employee or
unreasonably interfere with any subsequent employment that Employee may
undertake. 16. Whistleblower. Nothing in this Agreement or the Restrictive
Agreements will preclude, prohibit or restrict Employee from (a) communicating
with, any federal, state or local administrative or regulatory agency or
authority, including but not limited to the Securities and Exchange Commission
(the “SEC”); (b) participating or cooperating in any 8



--------------------------------------------------------------------------------



 
[linscottemploymentagreem009.jpg]
investigation conducted by any governmental agency or authority; or (c) filing a
charge of discrimination with the United States Equal Employment Opportunity
Commission or any other federal state or local administrative agency or
regulatory authority. Nothing in this Agreement, or any other agreement between
the parties, prohibits or is intended in any manner to prohibit, Employee from
(A) reporting a possible violation of federal or other applicable law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the SEC, the U.S. Congress, and any governmental
agency Inspector General, or (B) making other disclosures that are protected
under whistleblower provisions of federal law or regulation. This Agreement does
not limit Employee’s right to receive an award (including, without limitation, a
monetary reward) for information provided to the SEC. Employee does not need the
prior authorization of anyone at the Company to make any such reports or
disclosures, and Employee is not required to notify the Company that Employee
has made such reports or disclosures. Nothing in this Agreement or any other
agreement or policy of the Company is intended to interfere with or restrain the
immunity provided under 18 U.S.C. §1833(b). Employee cannot be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made (i) (A) in confidence to federal, state or local
government officials, directly or indirectly, or to an attorney, and (B) for the
purpose of reporting or investigating a suspected violation of law; (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if filed
under seal; or (iii) in connection with a lawsuit alleging retaliation for
reporting a suspected violation of law, if filed under seal and does not
disclose the trade secret, except pursuant to a court order. The foregoing
provisions regarding protected disclosures are intended to comply with all
applicable laws. If any laws are adopted, amended or repealed after the
execution of this Agreement, this Section 16 shall be deemed to be amended to
reflect the same. 17. Miscellaneous. (a) Notices. Any notice required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given (i) when delivered in person, (ii) upon receipt
when mailed by first class certified or registered mail, postage prepaid, (iii)
one (1) business day after being sent by overnight courier, or (iv) upon
confirmation of receipt by facsimile, addressed to the parties at their
respective addresses specified below: if to Company, to: Robert T. Wyman
Corporate Counsel 2 Executive Drive Chelmsford, Massachusetts 01824 with a copy
(which shall not constitute notice) to: 9



--------------------------------------------------------------------------------



 
[linscottemploymentagreem010.jpg]
Manan (Mike) Shah Milbank LLP 55 Hudson Yards New York, NY 10001-2163 if to
Employee, to Employee’s most recent address on file with the Company with a copy
(which shall not constitute notice) to: James L. Komie Howard & Howard Attorneys
PLLC 200 S. Michigan Ave., Ste. 1100 Chicago, IL 60604 Any party to this
Agreement may change his or its address for notices by notice given pursuant to
this Section 17(a). (b) This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, representatives,
executors, administrators, distributees, devisees, legatees, successors and,
solely with respect to the Company, its assigns, including without limitation
any successor in interest to the Company who acquires all or substantially all
of the Company’s assets. (c) In the event of any Employee Termination, Employee
shall be under no obligation to seek other employment or otherwise mitigate the
obligations of the Company under this Agreement and no such substitute
employment or mitigation shall affect Employee’s right to receive severance and
other benefits hereunder. (d) The Company’s obligation to pay Employee the
amounts, and to make the arrangements, provided hereunder shall be subject to
set off or recoupment of any amounts loaned or advanced to Employee by the
Company or any Subsidiary of the Company that are supported by reasonable
documentation; provided, that any such set off or recoupment shall, in each
case, be applied to the next dollars due to Employee from the Company during the
applicable period. (e) Except as expressly set forth herein, this Agreement,
together with any other agreement entered into between the Company and Employee
on the date hereof, contains the entire agreement between the parties with
respect to the subject matter hereof, and this Agreement supersedes all other
agreements and drafts hereof, oral or written, between the parties hereto with
respect to the subject matter hereof. No promises, statements, understandings,
representations or warranties of any kind, whether oral or in writing, express
or implied, have been made to Employee by any Person to induce Employee to enter
into this Agreement other than the express terms set forth herein, and Employee
is not relying upon any promises, statements, understandings, representations,
or warranties other than those expressly set forth in this Agreement. 10



--------------------------------------------------------------------------------



 
[linscottemploymentagreem011.jpg]
(f) No change or modification of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver of any
provisions of this Agreement shall be valid unless in writing and signed by the
party charged with such waiver. No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver,
unless so provided in the waiver. (g) If any provision of this Agreement (or
portion thereof) shall, for any reason, be held invalid or unenforceable, such
provision (or portion thereof) shall be ineffective only to the extent of such
invalidity or unenforceability, and the remaining provisions of this Agreement
(or portions thereof) shall nevertheless be valid, enforceable and of full force
and effect. If any court of competent jurisdiction or arbitrator finds that any
provision contained in this Agreement is invalid or unenforceable, then the
parties hereto agree that such invalid or unenforceable provision shall be
deemed modified so that it shall be valid and enforceable to the greatest extent
permissible under law, and if such provision cannot be modified so as to make it
enforceable or valid, such finding shall not affect the enforceability or
validity of any of the other provisions contained herein. (h) This Agreement may
be executed in identical counterparts, both of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party. In the event that any signature
is delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof. (i) The section or paragraph headings
or titles herein are for convenience of reference only and shall not be deemed a
part of this Agreement. The parties have jointly participated in the drafting of
this Agreement, and the rule of construction that a contract shall be construed
against the drafter shall not be applied. The terms “including,” “includes,”
“include” and words of like import shall be construed broadly as if followed by
the words “without limitation.” The terms “herein,” “hereunder,” “hereof” and
words of like import refer to this entire Agreement instead of just the
provision in which they are found. (j) Notwithstanding anything to the contrary
in this Agreement: (i) The parties agree that this Agreement shall be
interpreted to comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended or replaced, and the regulations and
authoritative guidance promulgated thereunder to the extent applicable
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. In no event whatsoever will the Company be
liable for any additional tax, interest or penalties that may be imposed on
Employee under Code Section 409A or any damages for failing to comply with Code
Section 409A. 11



--------------------------------------------------------------------------------



 
[linscottemploymentagreem012.jpg]
(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Employee is deemed on the date of termination
to be a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Employee, and (B) the date of Employee’s death (either such period,
the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 17(j)(ii) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed on the first business day following the
expiration of the Delay Period to Employee in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. (iii) With
regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (A) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (B) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits, to be
provided in any other taxable year, provided, that this clause (B) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Internal Revenue Code Section 105(b) solely because such expenses are subject to
a limit related to the period the arrangement is in effect and (C) such payments
shall be made on or before the last day of Employee’s taxable year following the
taxable year in which the expense occurred. (iv) For purposes of Code Section
409A, Employee’s right to receive any installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
(k) This Agreement and any and all claims arising out of, under, pursuant to, or
in any way related to this Agreement, including but not limited to any and all
claims (whether sounding in contract or tort) as to this Agreement’s scope,
validity, enforcement, 12



--------------------------------------------------------------------------------



 
[linscottemploymentagreem013.jpg]
interpretation, construction, and effect shall be governed by the laws of the
State of New York (without regard to any conflict of laws rule which might
result in the application of the laws of any other jurisdiction). (l) The
Company may withhold from any amounts payable under this Agreement such federal,
state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation. (m) Notwithstanding anything that may be expressed
or implied in this Agreement, Employee covenants, agrees and acknowledges that
this Agreement may only be enforced against the Company. All claims or causes of
action (whether in contract, tort or otherwise) arising out of or relating to
this Agreement (including without limitation the negotiation, execution or
performance of this Agreement and any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this Agreement)
may be made only against the Company, and no one other than the Company
(including without limitation any person negotiating or executing this Agreement
on behalf of the Company) shall have any liability or obligation with respect to
same. (n) Notwithstanding anything in this Agreement to the contrary, if any
payment or distribution Employee would receive pursuant to this Agreement or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be delivered as to such lesser extent which would result in
no portion of such Payment being subject to the Excise Tax. The accounting firm
engaged by the Company for general audit purposes as of the day prior to the
effective date of the change in control shall perform the foregoing calculation.
The Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder. Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
the Company and Employee. Any reduction in payments and/or benefits pursuant to
this paragraph will occur in the following order: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and (4)
reduction of other benefits payable to Employee. (o) Employee represents,
warrants and covenants that (i) that Employee has read and understands this
Agreement, is fully aware of its legal effect, has not acted in reliance upon
any representations or promises made by the Company other than those contained
in writing herein, and has entered into this Agreement freely based on his own
judgment, (ii) Employee has the full right, authority and capacity to enter into
this Agreement and perform Employee’s obligations hereunder, (iii) Employee is
not bound by any agreement that conflicts with or prevents or restricts the full
performance of Employee’s duties and obligations to the Company hereunder during
or after the Employment Term, and (iv) the execution and delivery of this
Agreement shall not result in any breach or violation of, or a default under,
any existing obligation, commitment or agreement to which Employee is subject.
Employee represents that he has informed his employer as of the date hereof (the
“Former Employer”) that he will be working for the Company, described the scope
of his duties hereunder and confirms that his employment 13



--------------------------------------------------------------------------------



 
[linscottemploymentagreem014.jpg]
with the Company will not violate any agreements or obligations with the Former
Employer. The Company reserves the right to contact the Former Employer if it
has any concerns regarding any non-competition, confidentiality or other
obligations Employee may have and to terminate Employee’s employment for Cause
if the Company determines that the representations and warranties in this
section are false. (p) The covenants and obligations of the Company under
Sections 7, 10 (to the extent the Severance Package is payable), and 17 hereof
and the covenants and obligations of Employee under Sections 12, 13, 15, and 17,
hereof and in the Restrictive Agreements (as set forth therein), shall continue
and survive any Employee Termination or Employee’s ceasing to be an officer or
employee of the Company or any termination of this Agreement. [signature page
follows] 14



--------------------------------------------------------------------------------



 
[linscottemploymentagreem015.jpg]




--------------------------------------------------------------------------------



 
[linscottemploymentagreem016.jpg]
Exhibit A The Performance Condition means maintaining a closing price of $6 or
greater per Share for 30 consecutive days following the grant date of the
Initial Grants, subject to the terms and conditions provided in the Company’s
Restricted Stock Unit Award Agreement, and to Employee’s continued service as an
employee through the vesting date. #4827-6397-6050v1



--------------------------------------------------------------------------------



 
[linscottemploymentagreem017.jpg]
Exhibit B Attached - 17 -



--------------------------------------------------------------------------------



 
[linscottemploymentagreem018.jpg]
Exhibit C Attached - 18 -



--------------------------------------------------------------------------------



 